13-2542
         Alvarez-Elvira v. Holder
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A073 037 487
                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT
                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 9th day of December, two thousand fourteen.
 5
 6       PRESENT: JOHN M. WALKER, JR.,
 7                REENA RAGGI,
 8                GERARD E. LYNCH,
 9                     Circuit Judges.
10       _____________________________________
11
12       RAYNA ALVAREZ-ELVIRA,
13                Petitioner,
14
15                            v.                                13-2542
16                                                              NAC
17       ERIC H. HOLDER, JR., UNITED STATES
18       ATTORNEY GENERAL,
19                Respondent.
20       _____________________________________
21
22       FOR PETITIONER:                     Jennifer     Oltarsh,      Oltarsh &
23                                           Associates, P.C., New York, New York
24
25       FOR RESPONDENT:                     Stuart F. Delery, Assistant Attorney
26                                           General;    Paul   Fiorino,    Senior
27                                           Litigation Counsel; Karen L. Melnik,
28                                           Trial Attorney, Office of Immigration
29                                           Litigation, United States Department
30                                           of Justice, Washington, D.C.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5        Rayna Alvarez-Elvira, a native and citizen of Guatemala,

 6   seeks review of a June 5, 2013 decision of the BIA affirming

 7   the April 2, 2012 decision of Immigration Judge (“IJ”) Aviva

 8   L. Poczter, which denied Alvarez-Elvira’s applications for

 9   asylum,    withholding     of    removal,   and    relief   under    the

10   Convention Against Torture (“CAT”).         See In re Rayna Alvarez-

11   Elvira, No. A073 037 487 (B.I.A. Jun. 5, 2013), aff’g No. A073

12   037 487 (Immig. Ct. N.Y.C Apr. 2, 2012).                 Alvarez-Elvira

13   sought such relief based on political persecution in the form

14   of   a   threat,   in   1991,   by   individuals   she   believed   were

15   associated with assailants who had killed her boss, the mayor

16   of Escuintla, Guatemala, that year.          She also claimed a fear

17   of future persecution by those same assailants if she returns

18   to Guatemala. Under the circumstances of this case, we review

19   both the IJ’s and the BIA’s decisions, see Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009), applying well

21   established standards of review, see 8 U.S.C. § 1252(b)(4)(B).

22   In doing so, we assume the parties’ familiarity with the facts

23   and procedural history of this case.

                                          2
 1          On appeal, Alvarez-Elvira raises no arguments pertaining

 2   to past persecution or CAT relief.                       Consequently, she has

 3   waived these claims.           See Yueqing Zhang v. Gonzales, 426 F.3d
4   540, 545 n.7 (2d Cir. 2005).               Thus, the only remaining issue

 5   is whether Alvarez-Elvira established a well-founded fear of

 6   future persecution on account of race, religion, nationality,

 7   membership in a particular social group, or political opinion.

 8   See    8   C.F.R.     §     1208.13(b)(2)(A).             Alvarez-Elvira           “must

 9   establish that [a protected ground] was or will be at least

10   one central reason for” the claimed persecution.                              8 U.S.C.

11   § 1158(b)(1)(B)(i).            Proving a “well-founded fear” requires

12   that    “the    applicant          establish     both    a     subjective      and   an

13   objective      element.            ‘The   former   is     established         via    the

14   applicant’s credible testimony that his fear is genuine; while

15   the    latter    is        largely     dependent        upon       the   context     and

16   believability         he     can     establish     for       his     claims    through

17   presentation        of     reliable,      specific,       objective        supporting

18   evidence.’”      Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d

19   Cir. 2004) (quoting Cordero-Trejo v. INS, 40 F.3d 482, 491

20   (1st Cir. 1994)).

21          Here, the agency reasonably determined that Alvarez-

22   Elvira did not produce evidence showing a nexus between the


                                                3
 1   threat she received in 1991 and her political or imputed

 2   political   opinion.     Alvarez-Elvira’s      testimony     about   the

 3   threat she received, who made the threat, and what motivated

 4   the threat (other than a desire for information on how the

 5   assassinated mayor ran his office) was vague and undetailed.

 6   A single threat from unidentified individuals, for unknown

 7   reasons, is insufficient to establish an objective fear of

 8   future    persecution   on   the   protected   ground   of   political

 9   belief.       See Ramsameachire v. Ashcroft, 357 F.3d at 178;

10   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

11   Cir. 2006) (holding that, to constitute persecution, harm must

12   be more than harassment).

13       Moreover, Alvarez-Elvira testified that she did not know

14   why anyone would have a continued interest in her or whether

15   the political forces now controlling the Guatemalan government

16   were the same as those in control in 1991.              The objective

17   reasonableness of her fear of future persecution is further

18   undermined by the length of time that has elapsed since the

19   1991 threat, her ability to return to Guatemala on five

20   occasions without incident, and her daughter’s ability to live

21   in Escuintla since 1991 without threats or harassment.               See

22   Kone v. Holder, 596 F.3d 141, 148 (2d Cir. 2010) (adopting

23   Ninth Circuit’s holding that “‘return trips can be considered

                                        4
 1   as one factor, among others, to rebut th[e] presumption [of

 2   future persecution]’” (quoting Boer-Sedano v. Gonzales, 418

 3 F.3d 1082, 1091 (9th Cir. 2005)); Melgar de Torres v. Reno,

 4   191 F.3d 307, 313 (2d Cir. 1999) (holding that ability of

 5   applicant’s family to remain unharmed “cuts against” finding

 6   of well-founded fear).

 7       The record also supports the agency’s finding that there

 8   was a lack of corroboration from Alvarez-Elvira’s siblings

 9   explaining why she was “being sought by anyone in Guatemala

10   for any particular reason.”     Certified Administrative Record

11   (“CAR”) 83–84.   We afford “substantial deference [to] an IJ’s

12   determination    that   corroborating   evidence   was   reasonably

13   available to the applicant.”     Chuilu Liu v. Holder, 575 F.3d
14   193, 197-98 (2d Cir. 2009).      Here, the record only supports

15   such deference given that Alvarez-Elvira testified that she

16   communicated with her family in Guatemala and had visited her

17   family in 1991, 1995, 1997, 2000, and 2004.

18       In any event, Alvarez-Elvira does not contest or explain

19   the lack of corroboration from her family.           Instead, she

20   relies on three statements from friends or acquaintances

21   providing only general information about Alvarez-Elvira’s

22   employment in 1991, the 1991 threat, and the continued search

23   for Alvarez-Elvira by unidentified men.       The agency was not
                                     5
 1   obliged to locate an objectively reasonable fear of future

 2   persecution in statements lacking detail regarding who is

 3   searching for Alvarez-Elvira or why they have any interest in

 4   her over twenty years after the 1991 assassination.

 5          Finally, although Alvarez-Elvira did not testify that she

 6   feared returning to Guatemala because of ongoing violence and

 7   social strife, her attorney raises the claim. The point fails

 8   because “persecution must be on account of an enumerated

 9   ground set forth in the Act, and general crime conditions are

10   not a stated ground.”      Melgar de Torres v. Reno, 191 F.3d at

11   314.

12          Because   Alvarez-Elvira   has   failed   to   establish   her

13   eligibility for asylum, it follows that she cannot satisfy the

14   higher standard for withholding of removal.             See Paul v.

15   Gonzales, 444 F.3d 148, 155-56 (2d Cir. 2006).

16          For the foregoing reasons, the petition for review is

17   DENIED.

18                             FOR THE COURT:
19                             Catherine O’Hagan Wolfe, Clerk of Court
20
21




                                       6